DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-5 and 7-9 are pending in the application, claim 9 is withdrawn from consideration.  Claim 6 has been cancelled.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 27 December 2021, regarding the 35 U.S.C. §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants' arguments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claim 9 directed to an invention non-elected without traverse.  Accordingly, claim 9 has been cancelled.
As such, please delete claim 9 in its entirety.

Allowable Subject Matter
Claims 1-5, 7, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to the closest prior art of record Surcouf (GB 2289008 A):  The indicated prior art, while providing for --a decorative member--; does not provide any disclosure or teachings for a person to have made --the plurality of through-holes are in a tapered shape in which their diameters expand toward the back face side of the veneer--.  (In the instant case, the allowable subject matter pertains to "a plurality of through-holes having a tapered shape in which their diameters expand toward the back face side of the veneer and have their interiors filled with a coating layer that is also laminated to the front face side of the veneer".)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Surcouf with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Surcouf in such a way as to meet the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781